DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Claim Objections
Claims 1, 7-9, and 12-20 are objected to because of the following informalities: 
Claim 1: In line 4, Applicant is respectfully advised to amend “housing said treatment unit” to “housing said at least a treatment unit” in view of line 4, which is interpreted as the equivalent of “at least one treatment unit.”
Claims 7, 8, 12, 13, 15, 16, 18, and 19: Applicant is respectfully advised to amend “said test operations” to “said one or more test operations” (claim 1).
Claims 7, 12, 15, and 18: Applicant is respectfully advised to rephrase the claim to avoid the phrase “of the latter” since the claim appears to recite the measurement of a quantity of particles, but “particles” does not appear in a position that can be readily recognized as “the latter.” It is noted that Merriam-Webster online dictionary defines “latter” as “1: the second one of two things or people that have been mentioned . . . 2: the last thing or person mentioned . . . 3: the thing or person that has just been mentioned,” none of which appears to apply to “particles.”
Claims 9, 14, 17, and 20: Applicant is respectfully advised to amend “said treatment unit” to “said at least a treatment unit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Lines 8-10 recite, “a test device (20) housed inside said isolation chamber (14), immersed, in use, in said controlled atmosphere and configured to perform one or more test operations on said filtering unit (16).” It is unclear what the metes and bounds of ““a test device . . . configured to perform one or more test operations on said filtering unit” are. The phrase “on said filtering unit” would be interpreted by the skilled practitioner as a statement about direct tests of a filter’s surface, structure, or body since the Merriam-Webster online dictionary defines “on” as “used as a function word to indicate position in contact with and supported by the top surface of” and “used as a function word to indicate position in or in contact with an outer surface.” This interpretation is reinforced by Fig. 2, which appears to show test device 20 in physical contact with the surface of a filter body (filtering member 18). However, claims 7 and 8, for example, recite “detection, by means of said test device (20), of particles of contaminating agents in said controlled atmosphere” and “the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber,” respectively. However, the specification recites that the former is to be conducted by testing the controlled atmosphere for contaminating agents by parts by million (p. 10, bottom), which requires the testing of the atmosphere and not the filter since “by million” would be interpreted as a reference to a denominator representing molecules of atmosphere, and the specification recites that the latter is to be conducted by depositing a strip for culturing microbes “downstream of a sterilising unit of the filtering unit 16, arranged upstream of the filtering member 18” and “arranged inside the duct 19” (p. 11, bottom), which does not appear to be interpretable as a test “on” the filtering unit but rather as a test “on” a strip within the filtering unit. Furthermore, the specification states that the test device is “configured to perform one or more test operations on the filtering unit 16, in particular on the filtering member 18” (p. 10, middle, emphasis added), so the specification suggests that this limitation is not intended to reference atmosphere inside the filtering unit, or a location near the filtering member, but rather the body of a filtering medium itself. Therefore, it would be unclear to the skilled practitioner whether claim 1 is limited to tests of the filter (e.g., whether it is clogged), the filtering unit (e.g., an absence of leaks), or the functioning or effectiveness of the filtering unit or filter (e.g., the adequacy of the filtering). For the purposes of examination only, and in view of the above-cited text of the specification, the claim will be interpreted as reciting “configured to perform one or more test operations to assess the effectiveness of said filtering unit (16).” 
Claims 2-20 are rejected because of their dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lees et al. (WO 98/43878, hereinafter “Lees”).
Regarding claim 1, Lees discloses a filling machine including a carton filling station (Fig. 1; p. 5, lines 22-26) for filling cartons with a product (p. 6, lines 20-22) such as milk, juice, and the like (p. 1, lines 19-23) (i.e., plant for treating receptacles adapted to contain a pourable product comprising: at least a treatment unit apt to carry out a treatment process on said receptacles), the filling station being disposed in a positively pressurized aseptic fill chamber 202 (claim 1; p. 7, lines 11-12) filled with sterile air (p. 8, line 2) (i.e., an isolation chamber housing said treatment unit and containing, in use, a controlled atmosphere controlled in sterile and/or aseptic conditions); the filling station comprising an air supply system 224 (p. 7, lines 23-24) with an inlet 206 having filters 250 (Fig. 19; p. 21, lines 3-7) (i.e., a filtering unit configured to filter a gas to be introduced into said isolation chamber for constituting said controlled atmosphere); wherein the filling machine comprises a wall 305 within the chamber 202 (Fig. 3; p. 8, line 20) on which particle monitoring systems 350 are arranged (Fig. 16; p, 19, lines 25-26) such that a particle counter 360 is connected to a sampling probe 390 (i.e., a test device) (p. 16, lines 13-14) so that the probe can sample air inside the chamber 202 (p. 18, lines 1-2), thereby assessing the effectiveness of the filters 250 (i.e., wherein said treatment plant further comprises a test device housed inside said isolation chamber, immersed, in use, in said controlled atmosphere and configured to perform one or more test operations on said filtering unit).
Therefore, Lees discloses all the limitations of claim 1. 

Regarding claim 7, Lees discloses that the particle counter 360 connected to the sampling probe 390 uses laser diodes to detect particles so that an alarm limit is provided for an excessive particle count (p. 16, lines 18-25) (i.e., wherein said test operations comprise the detection, by means of said test device, of particles of contaminating agents in said controlled atmosphere and/or the measurement of a quantity of the latter).

Regarding claim 9, Lees discloses a carton filling station 125 (p. 5, line 26) for filling cartons with a product (p. 6, lines 20-22) such as milk, juice, and the like through a valve cluster (p. 1, lines 19-23) (i.e., said treatment unit is defined by a filling unit for filling said receptacles with a pourable product).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 10-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lees in view of Yoshitome (US 2008/0210000 A1).
Regarding claim 2, Lees discloses all the limitations of claim 1, as discussed above. However, Lees does not explicitly disclose a test device that is movable within said isolation chamber.
Yoshitome discloses a filter testing apparatus adapted for use in a clean room ([0001]) (i.e., a testing device for an isolation chamber). Yoshitome teaches test device 10 with a suction device 10A near filters 4 (Fig. 1; [0138]) that sends sampled air to a dust measuring instrument 20 ([0144]), wherein the suction device is on a mover 28 so the test device 10 ([0162]) so the test device can continuously scan the exit surfaces of a filter group ([0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the machine of Lees by providing a test device that is movable within said isolation chamber as taught by Yoshitome because (1) Lees teaches a pressure gauge for detecting filter changes across filters for monitoring the operation of the filters (Lees, Fig. 20; p. 26, lines 13-16), (2) air can be supplied to a clean room or isolation chamber using a plurality of filters (Yoshitome, Fig. 1; [0010]), and (3) a movable test device can continuously scan the exit surfaces of a filter group for various forms of testing (Yoshitome, [0001], [0013]).

Regarding claim 3, since Yoshitome teaches a test device 10 that is movable along a frame 9 ([0162]) that is disposed in a clean room 2 (Fig. 1; [0131]), it would have been prima facie obvious to provide a test device that is movable within an isolation chamber at a filtering unit in the embodiment taught by Lees in view of Yoshitome.

Regarding claims 4 and 10, Yoshitome teaches that the test device 10 has a supporting device 29 (i.e., an arm) mounted to a testing device mover 28 with a drive mechanism ([0162]), and that moves and operates automatically ([0023]), so the testing device of Yoshitome can be regarded as carried by a robotic arm, noting that a definition of a robot by Merriam-Webster online is “a mechanism guided by automatic controls.”

Regarding claim 5, test device 10 and supporting device 29 are disposed in a clean room 2 (Fig. 1; [0131]), so the supporting device/arm of Yoshitome can be regarded as a robotic arm that is arranged inside an isolation chamber.

Regarding claims 6 and 11, Lees teaches a final filter 331 of the filters 250 formed in a housing 245 (Fig. 19, p. 24, lines 16-17) that is disposed in a duct (Fig. 19), and an inlet aperture 205 connecting a source of filtered air to the sterile air chamber 202 through an upper duct portion 210 (i.e., a duct) (p. 7, line 22 through p. 8, line 2). Given the teachings of Yoshitome, it would have been prima facie obvious to provide a robotic arm in the duct of Fig. 19 holding the final filter 331, i.e., arranged in a duct connecting a filtering unit to an isolation chamber.

Regarding claims 12, 15, and 18, Lees discloses that the particle counter 360 connected to the sampling probe 390 uses laser diodes to detect particles so that an alarm limit is provided for an excessive particle count (p. 16, lines 18-25) (i.e., wherein said test operations comprise the detection, by means of said test device, of particles of contaminating agents in said controlled atmosphere and/or the measurement of a quantity of the latter).

Regarding claims 14, 17, and 20, Lees discloses a carton filling station 125 (p. 5, line 26) for filling cartons with a product (p. 6, lines 20-22) such as milk, juice, and the like through a valve cluster (p. 1, lines 19-23) (i.e., said treatment unit is defined by a filling unit for filling said receptacles with a pourable product).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lees in view of Hayakawa (US 2019/0071297 A1).
Lees discloses all the limitations of claim 1, as discussed above. However, Lees does not explicitly disclose that said test operations comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time.
Hayakawa discloses a content filling system/sterile filling system/aseptic filling system (Fig. 1; [0037]). Hayakawa teaches that a sterile chamber 70 should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]). Elsewhere, Hayakawa teaches that a bottle’s sterility can be confirmed by filling the bottle with a predetermined culture medium and confirming that the culture medium is not corrupted after a lapse of a certain period of time, thus performing an initial bacteria confirmation ([0072]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the machine of Lees by providing test operations that comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time as taught by Hayakawa because (1) Hayakawa teaches that a sterile chamber should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]), (2) a culture medium can be used to test for sterility after a lapse of a certain period of time ([0072]), and (3) it would have been prima facie obvious to use a culture medium as taught by Hayakawa to test an isolation chamber since the reader of Hayakawa would regard such a method as conventionally known since this method is taught by Hayakawa, and the use of such a test would have been obvious to a person of ordinary creativity after reading Hayakawa.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lees in view of Yoshitome, as applied to claim 2 above, and further in view of Hayakawa.
Lees in view of Yoshitome does not explicitly disclose that said test operations comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time.
Hayakawa discloses a content filling system/sterile filling system/aseptic filling system (Fig. 1; [0037]). Hayakawa teaches that a sterile chamber 70 should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]). Elsewhere, Hayakawa teaches that a bottle’s sterility can be confirmed by filling the bottle with a predetermined culture medium and confirming that the culture medium is not corrupted after a lapse of a certain period of time, thus performing an initial bacteria confirmation ([0072]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the machine of Lees by providing test operations that comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time as taught by Lees in view of Yoshitome because (1) Hayakawa teaches that a sterile chamber should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]), (2) a culture medium can be used to test for sterility after a lapse of a certain period of time ([0072]), and (3) it would have been prima facie obvious to use a culture medium as taught by Hayakawa to test an isolation chamber since the reader of Hayakawa would regard such a method as conventionally known since this method is taught by Hayakawa, and the use of such a test would have been obvious to a person of ordinary creativity after reading Hayakawa.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lees in view of Yoshitome, as applied to claim 3 above, and further in view of Hayakawa.
Lees in view of Yoshitome does not explicitly disclose that said test operations comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time.
Hayakawa discloses a content filling system/sterile filling system/aseptic filling system (Fig. 1; [0037]). Hayakawa teaches that a sterile chamber 70 should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]). Elsewhere, Hayakawa teaches that a bottle’s sterility can be confirmed by filling the bottle with a predetermined culture medium and confirming that the culture medium is not corrupted after a lapse of a certain period of time, thus performing an initial bacteria confirmation ([0072]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the machine of Lees by providing test operations that comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time as taught by Lees in view of Yoshitome because (1) Hayakawa teaches that a sterile chamber should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]), (2) a culture medium can be used to test for sterility after a lapse of a certain period of time ([0072]), and (3) it would have been prima facie obvious to use a culture medium as taught by Hayakawa to test an isolation chamber since the reader of Hayakawa would regard such a method as conventionally known since this method is taught by Hayakawa, and the use of such a test would have been obvious to a person of ordinary creativity after reading Hayakawa.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lees in view of Yoshitome, as applied to claim 4 above, and further in view of Hayakawa.
Lees in view of Yoshitome does not explicitly disclose that said test operations comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time.
Hayakawa discloses a content filling system/sterile filling system/aseptic filling system (Fig. 1; [0037]). Hayakawa teaches that a sterile chamber 70 should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]). Elsewhere, Hayakawa teaches that a bottle’s sterility can be confirmed by filling the bottle with a predetermined culture medium and confirming that the culture medium is not corrupted after a lapse of a certain period of time, thus performing an initial bacteria confirmation ([0072]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the machine of Lees by providing test operations that comprise the positioning of a culture medium carrying one or more microbiological cultures inside said isolation chamber and the analysis of said culture medium after having been immersed in the controlled atmosphere for a certain period of time as taught by Lees in view of Yoshitome because (1) Hayakawa teaches that a sterile chamber should be given a test as to whether the chamber is sterilized using conventionally known methods ([0139]), (2) a culture medium can be used to test for sterility after a lapse of a certain period of time ([0072]), and (3) it would have been prima facie obvious to use a culture medium as taught by Hayakawa to test an isolation chamber since the reader of Hayakawa would regard such a method as conventionally known since this method is taught by Hayakawa, and the use of such a test would have been obvious to a person of ordinary creativity after reading Hayakawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772